     Case 3:16-cr-02892-JAH Document 300 Filed 05/27/20 PageID.3845 Page 1 of 1



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                           Case No.: 16cr02892 JAH
11                                      Plaintiff,
                                                         ORDER RESCHEDULING
12   v.                                                  SENTENCING HEARING
13   TYRONE CEDRIC DUREN,
14                                   Defendant.
15
16
17         IT IS HEREBY ORDERED:
18         1.    The sentencing hearing set for July 1, 2020 is vacated and rescheduled to July
19   31, 2020 at 10:00 a.m. The parties shall appear in person in Courtroom 13B for the
20   sentencing hearing absent further order of the Court.
21         2. The provisions of the Speedy Trial Act are tolled pursuant to the emergency
22   provisions under 18 USC Section 3174 and the ends of justice provision under 18 USC
23   Section 3161(h)(7).
24   DATED:      May 27, 2020
25
                                                     ____________________________________
26
                                                     JOHN A. HOUSTON
27                                                   United States District Judge
28

                                                     1
                                                                                   16cr02892 JAH
